         Case 3:18-cv-02076-MO          Document 222     Filed 02/21/20    Page 1 of 1




                                UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON




PACIFIC GULF SHIPPING CO. and MICHAEL                No. 3:18-cv-02076-MO
ELSE & COMPANY LTD.,
                                                     In Admiralty
                                      Plaintiffs,

                        v.                           FINAL JUDGMENT

ADAMASTOS SHIPPING & TRADING S.A.,
VIGOROUS SHIPPING & TRADING, S.A.,
BLUE WALL SHIPPING LTD., PHOENIX
SHIPPING & TRADING S.A., THALASSA
HOLDINGS S.A., ALASTOR MARINE S.A.,
GEORGE GOURDOMICHALIS, and
EFSTATHIOS GOURDOMICHALIS,

                                      Defendants.



        For the reasons stated on the record at the January 31, 2020 hearing (see Dkt. 210), the

Court finds that defendants Blue Wall Shipping Ltd.'s and Vigorous Shipping & Trading, S.A.'s

joint motion for summary judgment (Dkt. 186) should be and hereby is GRANTED in its entirety.

Accordingly, the Court now ENTERS final judgment as follows:

        The Court DISMISSES with prejudice all claims of Plaintiffs Pacific Gulf Shipping Co.

and Michael Else & Company Ltd. stated in the Third Amended Complaint (Dkt. 177).


                             ~
        DATED this           day ofFebrnary, 2020.




PAGE   1 - FINAL JUDGMENT
